JUSTICE STOUDER, dissenting: I respectfully dissent from the decision reached by the majority in this case. The majority’s misunderstanding of the application to this case of sections 5—8—1(f) and 5—8—4(a) of the Unified Code of Corrections (the Code) (Ill. Rev. Stat. 1987, ch. 38, pars. 1001—1—1 et seq.) has led to its erroneous conclusion that habeas corpus relief was improperly granted to the plaintiff. There is no dispute in this case that the escape sentence was mandatorily consecutive to the original Knox County sentence. (Ill. Rev. Stat. 1987, ch. 38, par. 1005—8—4(g).) Nor is there any dispute that the aggregation rule applies to the consecutive escape and original Knox County sentences to make a single sentence of 8 to 12 years’ imprisonment. (Ill. Rev. Stat. 1987, ch. 38, par. 1005—8—4(e).) There is, however, a question as to whether the court which rendered the escape sentence, the circuit court of Peoria County, has the authority to decide whether the aggregated sentence will be served concurrently or consecutively to the Federal sentence. The majority concludes that only the original sentencing court (the circuit court of Knox County) has authority to make such a decision. The legislature, however, has concluded otherwise. See Ill. Rev. Stat. 1987, ch. 38, par. 1005—8—4(a). The Code provides that “when a term of imprisonment is imposed on a defendant who is already subject to sentence in this State or in another State, or for a sentence imposed by any district court of the United States, the sentences shall run concurrently or consecutively as determined by the court.” (Ill. Rev. Stat. 1987, ch. 38, par. 1005—8—4(a).) Thus, because the circuit court of Peoria County imposed a sentence on Thomas, who was subject to other Illinois and Federal sentences, it, and not the original sentencing court, was authorized to determine whether the aggregated sentence would run concurrently or consecutively with the Federal sentence. As the majority notes, there is a requirement in sections 5—8—1(f) and 5—8—4(a) of the Code that a defendant apply within two different 30-day periods to the original sentencing court for sentencing credit. (Ill. Rev. Stat. 1987, ch. 38, pars. 1005—8—1(f), 1005—8—4(a).) However, that requirement applies only where the subsequent sentence is imposed on a defendant by a court of another State or a Federal district court. Here, the subsequent sentence at issue was imposed by an Illinois court. Thus, the 30-day rule does not apply. Therefore, because the circuit court of Peoria County had the authority to and did determine that the aggregated sentence would run concurrently with the Federal sentence, and because the aggregated sentence expired during Thomas’ sentence of imprisonment in Federal court, the circuit court was correct in granting Thomas habeas corpus relief. Accordingly, its judgment should be affirmed.